Balio, J. (concurring).
I concur in the result. The record shows that the proposition submitted to the Board of Elections was not certified, as required by Election Law § 4-108. Under the circumstances, respondent Mohr, as one of the Commissioners of the Board of Elections, properly exercised his ministerial duty in rejecting the proposition (cf., Schwartz v Heffernan, 304 NY 474, 480; Matter of Lindgren, 232 NY 59, 62; Matter of Lucariello v Commissioners of Chautauqua County Bd. of Elections, 148 AD2d 1012, 1013, lv denied 73 NY2d 707). Thus, Supreme Court erred in directing the Board of Elections to print the proposition on the ballot.
I agree with the majority that the court properly allowed the intervention and that, because the abstract and proposition did not inform the voter that the proposed amendment alters the voting requirement regarding sales and use taxes, the relief requested by respondents and intervenor-respondents should have been granted. (Appeal from Judgment of Supreme Court, Erie County, Whelan, J.—Election Law.) Present—Pine, J. P., Balio, Lawton, Wesley and Doerr, JJ.